Citation Nr: 1540913	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma.

2.  Whether the reduction of the disability rating for left hip degenerative joint disease from 20 percent to 10 percent was proper. 

3.  Whether the reduction of the disability rating for right hip degenerative joint disease from 20 percent to 10 percent was proper. 

4.  Whether the reduction of the disability rating for status post left knee lateral meniscectomy and degenerative joint disease from 20 percent to 0 percent was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for COPD.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In February 2013 a videoconference hearing was held before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is in Virtual VA.  In a January 2014 letter, the Veteran was advised that that the individual who presided at the February 2013 hearing was no longer employed by the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  He was advised that if he did not respond within thirty days from the date of the letter, the Board would assume that he did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran has not responded.

The issue on appeal was previously remanded by the Board in December 2014 to obtain an addendum opinion for the Veteran's respiratory disorder.  This was accomplished, and the claim was readjudicated in a March 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of (1) whether the reduction of the disability rating for left hip degenerative joint disease from 20 percent to 10 percent was proper; (2) whether the reduction of the disability rating for right hip degenerative joint disease from 20 percent to 10 percent was proper; and (3) whether the reduction of the disability rating for status post left knee lateral meniscectomy and degenerative joint disease from 20 percent to 0 percent was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed COPD and asthma.

2.  The Veteran was exposed to asbestos during service.

3.  The Veteran's respiratory disorders, to include COPD and asthma, were not incurred in service and are not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include COPD and asthma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in April 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the February 2013 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claim in June 2013 and an addendum opinion in February 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2013 VA examiner opined that the Veteran's asthma and COPD were less likely as not incurred in service.  The examiner provided an opinion with rationale regarding whether the Veteran's asthma was secondary to chemicals used while on ship.  While the June 2013 VA examiner did not render an opinion regarding claimed in-service exposure to asbestos, the February 2015 VA examiner addressed whether the Veteran's asthma and COPD were related to in-service asbestos exposure.  As such, when taken together, the VA nexus opinions are adequate as the examiners considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of COPD and asthma are not "chronic disease[s]" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Respiratory Disorder

The Veteran contends that he has a respiratory disorder that began during service or developed as a result of exposure during service to asbestos and lead paint.  The Veteran had duties as a gunner's mate and served aboard several vessels.  He reports that he was exposed to asbestos and lead paint in his duties as a gunner's mate working in and repairing and maintaining ships' ammunition storage magazines.  He states that he was also exposed to asbestos in ships' sleeping and eating areas.  The Veteran's personnel records show that he was a gunner's mate.  Further, in a May 1986 Asbestos Medical Surveillance Program, the Veteran was warned about the dangers of being exposed to asbestos.  The Veteran checked that he was uncertain as to whether he had been exposed.  He also noted that he had smoked tobacco for 23 years.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's duties as a gunner's mate about several vessels are consistent with at least some exposure to asbestos.  See also May 2012 statement of the case (RO conceded exposure to asbestos).  

Service treatment records reflect reports of cold symptoms, sinus congestion, coughing, dyspnea, and chest pain.  Clinicians attributed some of those symptoms to colds, acute or chronic bronchitis, and respiratory irritation due to tobacco smoking.  On some occasions clinicians attributed the reported chest pain to gastroesophageal reflex.  On a July 1991 medical history the Veteran checked yes for a history of sinusitis, shortness of breath, and chest pain.  On a July 1991 service separation examination, the examiner checked normal for the condition of the Veteran's lungs and chest.

Post-service records show treatment for pneumonia in 2005.  He was diagnosed with asthma and COPD in 2010, almost 10 years after service separation.  These treatment records do not provide an opinion as to the etiology of the Veteran's respiratory disorders.

The Board remanded the claim in May 2013 to obtain an opinion concerning the relationship between the Veteran's service and his current disorders.  A VA examination was conducted in June 2013.  After an examination and review of the Veteran's claims file, the examiner opined that the Veteran's asthma and COPD were less likely as not incurred in service.  The examiner stated that the Veteran had a greater than 25 pack/year history of cigarette smoking, as well as a longstanding history of obesity.  Aside from a onetime self-limited breathing complaint in October 1986 compatible with an acute infection, service treatment recross were silent regarding a respiratory condition.  According to the examiner, the medical literature showed that the leading cause of COPD was a history of tobacco abuse and two of the leading causes of asthma were obesity and smoking.  The examiner further stated that, had the Veteran developed asthma secondary to chemical used in service, his symptoms would have appears while in service; however, service treatment records were silent for such symptoms.

As the June 2013 VA examiner did not render an opinion regarding claimed in-service exposure to asbestos, the Board remanded the claim in December 2014 and requested an addendum opinion.  In a February 2015 addendum opinion, the examiner noted that the claims file had been reviewed.  The examiner then opined that the Veteran's repository conditions were less likely than not incurred in or caused by the claimed shipboard exposure to asbestos.  In support of the opinion, the examiner stated that a review of the medical literature, including CDC and the
WHO, showed that while asbestos was a known risk factor for interstitial lung
disease, it was not a risk factor for the development of COPD or asthma.  

When taken together, the Board finds that the VA medical opinions are probative as to the etiology of the Veteran's COPD and asthma.  The examiner's reviewed the claims file, interviewed the Veteran, and provided opinions supported by well-reasoned rationales.  The June 2013 examiner specifically addressed the etiology of the Veteran's respiratory disorders as it relates to asbestos exposure.  

The Board has also considered the Veteran's statements regarding his belief that his respiratory disorders are related to service, include exposure to asbestos and lead paint.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of COPD and asthma.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  COPD and asthma are medically complex disease processes because of their multiple possible etiologies (such as smoking or obesity), require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's COPD and asthma is also a complex medical question involving internal and unseen system processes unobservable by the Veteran.

The Board has also considered the Veteran's statements regarding persistent respiratory symptoms since service.  During the June 2013 VA examination, the Veteran stated that he started having problems after putting down a nonskid surface and using paint and solvents while in the Navy.  The Veteran then had problems breathing when he was diagnosed with sleep apnea in 2000.  His breathing did improve with the use of a CPAP machine, but later started again and was diagnosed with asthma and COPD in 2010.  

The Board finds that the evidence of record weighs against a finding of persistent symptoms of COPD or asthma since service separation.  As noted above, the Veteran was first diagnosed with these disorders in 2010, approximately 10 years after service separation.  He did not seek medical treatment for these disorders until many years after service separation.  
The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed numerous other claims for service connection, but did not mention respiratory disorder symptoms at any time prior to his 2010 claim.  For example, in October 1991, August 1996, July 2001, August 2006, and March 2007, the Veteran filed other claims for service connection, but did not mention symptoms of a respiratory disorder, including COPD or asthma. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding numerous other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a respiratory disorder, when viewed in the context of his action regarding his numerous other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a respiratory disorder in service and a lack of symptomatology at the time he filed the other claims.  Thus, the Board finds that this evidence weighs against the Veteran's contention that he has experienced persistent symptoms of a respiratory disorder since service.

For these reasons, and based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding of relationship between the Veteran's currently diagnosed COPD and asthma and service, to include exposure to asbestos or lead pain.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, to include COPD and asthma is denied.


REMAND

In March 2015, the Veteran filed a notice of disagreement with the January 2015 rating decision which, in pertinent part, reduced the Veteran's disability ratings for the service-connected left hip, right hip, and left knee disabilities.  The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The RO has not issued a statement of the case addressing the following: (1) whether the reduction of the disability rating for left hip degenerative joint disease from 20 percent to 10 percent was proper; (2) whether the reduction of the disability rating for right hip degenerative joint disease from 20 percent to 10 percent was proper; and (3) whether the reduction of the disability rating for status post left knee lateral meniscectomy and degenerative joint disease from 20 percent to 0 percent was proper.  As such, the Board finds that a remand is required.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the following issues: (1) whether the reduction of the disability rating for left hip degenerative joint disease from 20 percent to 10 percent was proper; (2) whether the reduction of the disability rating for right hip degenerative joint disease from 20 percent to 10 percent was proper; and (3) whether the reduction of the disability rating for status post left knee lateral meniscectomy and degenerative joint disease from 20 percent to 0 percent was proper.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that these issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


